Citation Nr: 1014483	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1956 to 
July 1962.  He had additional service in the Army reserves.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The weight of medical evidence makes it less likely than not 
that the Veteran's hearing loss was the result of his time in 
service.


CONCLUSION OF LAW

Criteria for service connection for hearing loss have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran contends that he has hearing loss as a result of 
his time in service.  In his original claim, he attributes it 
to his training with tanks.  In his notice of disagreement he 
indicated that while in the Reserves, he was in charge of 
firing ranges for 3 months each year for 3 years, including 
being in charge of a hand grenade range.  He also reported 
being sent to Lebanon to teach their troops how to fire heavy 
weapons.

In support of his claim, the Veteran submitted a medical 
opinion dated in April 2004 from his private audiologist who 
stated that the Veteran had hearing loss in both ears and 
opined that given the Veteran's service in the United States 
Army Tank Corp it was as "likely as not" that the Veteran's 
hearing loss was "a result of exposure to a high noise 
environment while on active duty with the U.S. Army." 

However, no indication was provided that this opinion was 
based on a review of the Veteran's service treatment records, 
nor any explanation given as to how the audiologist reached 
his opinion.  Nevertheless, because the opinion suggested 
that the Veteran's hearing loss was the result of his 
service, the Veteran was provided with a VA examination.

The Veteran underwent the VA examination in July 2004 and the 
examiner provided an in depth description of the Veteran's 
service treatment records.  Specifically she noted that the 
Veteran served on active duty from 1956-1962 and she noted 
that records of physical examinations from 1956-1981 (a time 
period which included the Veteran's Army Reserve service) 
were available.  The examiner noted that the examinations 
from the Veteran's active duty showed hearing within normal 
limits in both ears, and that examinations from 1968-1976 
showed essentially normal hearing with a mild notch at 4,000 
Hz in the right ear.  The examiner also took note of the 
Veteran's military noise exposure including exposure to 
various weapons and high noise equipment as a tank unit 
commander.  Audiological testing confirmed hearing loss in 
both ears.  However, the examiner explained that the 
Veteran's in-service hearing tests showed essentially normal 
hearing and that recent private hearing tests and the test 
she administered showed high frequency changes in hearing for 
both ears that were consistent with the effects of 
presbycusis.  As such, the examiner opined that the Veteran's 
hearing loss was not caused by his military service.  

The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, and included an 
access to the accurate background of the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  The VA 
examiner reviewed the pertinent history and thoroughly 
examined the Veteran; and based upon the showings of normal 
hearing on his in-service hearing tests, she concluded that 
the Veteran's hearing loss was not the result of his military 
service.  

Conversely, there is no indication that the private 
audiologist had access to the Veteran's claims file, 
including, in particular, his service treatment records.  
Rather, his opinion was based upon the Veteran's reports of 
military noise exposure and he then made the assumption that 
because the Veteran currently had hearing loss and was 
exposed to noise in the military that the two were 
necessarily related.  However, the audiologist failed to 
account for the fact that the active duty service treatment 
records did not show hearing loss.  

It is not disputed that the Veteran had military noise 
exposure.  However, exposure to noise alone does not create a 
disability.  In this case, the VA examiner was able to review 
the Veteran's service treatment records and based her opinion 
on those records.  As such, this opinion is entitled to 
greater weight than is the private audiologist's opinion.  
Because greater weight is attributed to the VA examiner's 
opinion, the evidence is not in relative equipoise and 
therefore reasonable doubt cannot be resolved in the 
Veteran's favor.  

As such, the weight of evidence is against service connection 
for hearing loss and the Veteran's claim is therefore denied. 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in May 2004 and March 2008, which informed the Veteran 
of all the elements required by the Pelegrini II Court as 
stated above; as well as informing him of the criteria for 
establishing a disability rating and effective date of award.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

Private treatment records have been obtained and there is no 
indication that the Veteran has received any VA treatment.  
The Veteran was also provided with a VA examination (the 
report of which has been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

At one point, the Veteran's service treatment records had 
been obtained and associated with the Veteran's claims file, 
as the VA examiner described the contents of the service 
treatment records in the July 2004 examination report in good 
detail.  Unfortunately, since that examination was conducted, 
the Veteran's service treatment records have been 
disassociated from the claims file and are now missing.  The 
Board attempted to address this situation, remanding the 
Veteran's claim in March 2008 to seek any service treatment 
records in the Veteran's possession and to have the RO 
attempt to locate the service treatment records.  In its 
remand instructions, the Board requested that the RO make a 
documented search for the Veteran's missing service medical 
records, including contacting the Florida VA clinic at which 
the Veteran was examined for VA purposes in July 2004, the 
American Legion, and the Veteran.  A review of the actions 
undertaken since the Board's remand shows that the VA clinic 
was contacted but did not have the records and the RO also 
did not have the records.  The Veteran was also sent a letter 
asking him to submit any service treatment records he had, 
but none were submitted.

There is no evidence showing that the American Legion was 
contacted to see if they had the Veteran's service treatment 
records, and in its March 2010 brief, the American Legion 
argued that the failure to ask the American Legion whether 
the American Legion had the missing records constituted a 
Stegall violation, thereby necessitating a remand.

It is all but inconceivable that the Veteran's representative 
would make such an argument as it is all but inconceivable 
they would know the records were missing, know they were 
sought, know the Board thought they could conceivably have 
them, and then decide not to look themselves to see if they 
had them, or if they had them, not simply submit them, but 
wait for the Board to issue another Remand to inquire if they 
had them.  


The RO contacted the VA clinic and checked its files in an 
effort to locate the missing records.  The American Legion 
was also put on notice that it too should check to see if it 
had the Veteran's records.  No records have been found.  
Under these circumstances, the Board considers additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.


ORDER

Service connection for hearing loss is denied.


REMAND

The Veteran filed a claim for tinnitus in April 2004, but he 
provided no indication as to when he began actually 
experiencing tinnitus.  In support of his claim, the Veteran 
submitted a letter from an audiologist who suggested that the 
Veteran's tinnitus was as likely as not a result of exposure 
to a high noise environment from service.  However, this 
opinion did not provide any information as to when the 
Veteran began experiencing tinnitus or why the audiologist 
believed it was the result of the Veteran's time in service. 

The Veteran was subsequently provided with a VA examination 
in July 2004 at which the examiner noted that no tinnitus was 
reported.  This finding appears to be at odds with the 
Veteran's claim in that the Veteran had a claim for tinnitus 
pending at that time, and has subsequently reported in both 
his notice of disagreement and his substantive appeal that he 
has tinnitus.

Since no tinnitus was reported on the VA examination, it 
appears that the focus of the VA examiner was evaluating the 
Veteran's hearing loss, as such the Board 

concludes that an additional VA examination should be 
provided to specifically address the onset and etiology of 
the Veteran's tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination.  The examiner should be 
provided with the Veteran's claims file 
and a complete rationale should be 
provided for any opinions expressed.  
Specifically, the examiner should 
determine whether the Veteran has 
tinnitus, and if so, provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater) that the Veteran's 
tinnitus either was caused by or began 
during his military service.  In doing so, 
the examiner should address the April 2004 
opinion by the Veteran's private 
audiologist. 

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


